PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hyun Ho LEE
Application No. 17/192,988
Filed: 5 Mar 2021
For: SYSTEM AND METHOD WITH STREAMING-BASED REWARD PROVIDING SERVER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION TO ACCEPT UNINTENTIONALLY DELAYED PRIORITY CLAIM, filed July 19, 2022, requesting the Office accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f) for benefit of priority to the filing date of Korean Patent Application No. 10-2020-0027879, filed March 5, 2020.

The petition under 37 CFR 1.55(e) is DISMISSED.

Applicant has already timely claimed priority to Korean Patent Application No. 10-2020-0027879, filed March 5, 2020. 

37 CFR 1.55(d) Time for filing priority claim— states, in pertinent part:

(1) 	Application under 35 U.S.C. 111(a). The claim for priority must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application in an original application filed under 35 U.S.C. 111(a), except as provided in paragraph (e) of this section. The claim for priority must be presented in an application data sheet (§ 1.76(b)(6)) and must identify the foreign application to which priority is claimed by specifying the application number, country (intellectual property authority), day, month, and year of its filing …

The application data sheet (“ADS”) filed with the application papers on March 5, 2021 was timely filed and included a proper claim to Korean Patent Application No. 10-2020-0027879 in the Foreign Applications section. The entry identified the application number, country, day, month, and year of its filing. 

The Office properly recognized the priority claim in the first filing receipt mailed in this application, on March 17, 2021, and in each of the two subsequently mailed filing receipts.
Please note that identifying the WIPO DAS code is not a requirement of 37 CFR 1.55(d).

However, timely submission of a certified copy of the priority document is required by 37 CFR 1.55(f). 

In this application, a certified copy of the foreign application was not filed with the Office within the time period set forth in 37 C.F.R. § 1.55(f)(1) --  within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application.

Petitioner is encouraged to file a petition under 37 CFR 1.55(f) to excuse the late submission of the certified copy of the foreign application.

37 C.F.R. § 1.55(f)(3) states,

If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in §1.17(g).

A grantable petition under 37 C.F.R. § 1.55(f) must include:

(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay in the submission of the certified copy, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g) ($110 for a small entity).

On July 22, 2022, the Office electronically retrieved a copy of Korean Patent Application No. 10-2020-0027879, filed March 5, 2020.  Therefore, any future filed petition under 37 CFR 1.55(f) only requires (2) and (3) above.

In light of the above discussion, the petition under 37 CFR 1.55(e) is dismissed. The $1050 petition fee is not subject to refund. While the Office dismissed the petition as inappropriate, the petition fee will be retained because the Office was required to evaluate the merits of the petition before being able to determine that the petition was not appropriate.

Petitioner is encouraged to promptly file a petition under 37 CFR 1.55(f).

Further correspondence with respect to this matter may be submitted as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET